DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Response to Arguments

Applicant’s response from 6/17/2021 is acknowledged.  

Claim Rejections - 35 USC §§ 101, 112
The Examiner agrees with Applicant’s arguments that claims 9 and 18 do not specifically recite an apparatus.  As such, the § 101 portion of the rejection will be withdrawn.  However, at least § 112 issues remain, in view of which a renewed modified rejection on this ground has been made below.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is directed to:

    PNG
    media_image1.png
    369
    642
    media_image1.png
    Greyscale

It is unclear what the patient population is, and what precise steps the method comprises.  One possible interpretation is that the wherein clauses place limitations on the patient population.  For instance, the first wherein clause limits the patient populations to a subject who has been diagnosed with multiple sclerosis, is treatment naïve, and on diagnosis, presumably with MRI, has shown one or more gadolinium positive lesions.  However, there is a further wherein clause as well, and it cannot possible limit the patient population because it refers to post administration wherein, presumably with MRI, this subject shows reduction of cortical atrophy, which comprises a reduction in new or enlarged T2 lesions and/or a reduction of cumulative CE lesions.  So, this second wherein clause cannot be a limitation on the patient population, as it is clearly post-administration, post reduction of cortical atrophy.  But what is this second wherein clause?  As written, it is not an active step of the method either, and for that matter neither is the first wherein clause as well.  But it cannot possibly be interpreted as a wherein/ whereby clause expressing a result of the active step of administration, either, because it does not merely recite wherein the administering reduces cortical atrophy.  To the contrary, it appears to recite a reduction, which really instead requires an active step, yet is not written as one, because it is “reduction in new or enlarged T2 lesions and/or a reduction of cumulative CE lesions”.  Assessing such a reduction, i.e. of enlarged T2 lesions and/or cumulative CE lesions requires performing the diagnosis, presumably on an MRI apparatus.  As such, the claim is vague and indefinite as to what the exact limits on the patient population are, and if the claim requires other active steps beyond administration of the compound.  



 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627